Citation Nr: 1233226	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to February 2, 2003.

2.  Entitlement to an effective date prior to February 2, 2003 for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating, including based on clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 1983 and had periods of active duty training in the Air Force Reserves from May 1984 to March 1988.

These matters initially came before the Board of Veterans' Appeals (Board) from January 2002 and June 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

In a July 2008 decision, the Board denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability, and also denied the Veteran's application to reopen a claim of entitlement to service connection for schizophrenia.  The Veteran thereafter appealed that decision to the Court which, upon an April 2009 Joint Motion of the parties, promulgated an Order in April 2009 that vacated that part of the Board's July 16, 2008 decision that denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The appeal as to the remaining issue was dismissed.  

In a January 2010 decision, the Board vacated its July 16, 2008 decision on the issue of whether new and material evidence has been presented to reopen a claim for service connection schizophrenia and remanded the matter as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability for further evidentiary development.  

In a November 2011 rating decision, the RO granted service connection for schizophrenia and assigned a 100 percent rating, effective February 2, 2003.  The Veteran filed a notice of disagreement with the effective date assigned.  In a January 2012 rating decision, the RO found there was clear and unmistakable error in the November 2011 rating decision and assigned an effective date of August 13, 1993 for the grant of service connection for schizophrenia.  A 30 percent rating was assigned from August 13, 1993 to February 1, 2003 and a 100 percent rating was assigned from February 2, 2003.  Subsequently, in a May 2012 rating decision, the RO found there was clear and unmistakable error in the January 2012 rating decision that assigned an effective date of August 13, 1993 for the grant of service connection for schizophrenia and returned the effective date to February 2, 2003.  He was provided with a statement of the case on the matter in May 2012 and he filed a substantive appeal that same month.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

In the January 2010 remand directives, the Board indicated that the RO should schedule the Veteran for a travel board hearing at the earliest opportunity if either of his remanded claims remained denied, unless otherwise indicated, with appropriate notification to the Veteran and his representative.  Although the claim for whether new and material evidence has been presented to reopen a claim for service connection schizophrenia was reopened and granted, the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability remained denied prior to February 2, 2003.  The Veteran testified at a personal hearing before a Decision Review Officer at the RO in January 2012.  However, he was not scheduled for a personal hearing before a Veterans Law Judge as directed in the remand.  

In his May 2012 substantive appeal on the issue of entitlement to an effective date prior to February 2, 2003 for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating, including based on clear and unmistakable error, the Veteran also requested a hearing before a Veterans Law Judge at the RO.  In a letter dated June 20, 2012, he was advised that he was placed on the list of persons wanting such a hearing.  In a Report of General Information dated July 3, 2012, RO personnel indicated that the Veteran was phoned on three occasions to see if he would be able to attend a travel board hearing on July 9, 2012 due to a cancellation.  He did not answer and there was no answering machine.  His mother was phoned as well but she had not seen her son since Sunday.  It was also noted that they spoke with the Veteran's representative to see if they could make contact.  In a Report of General Information dated July 6, 2012, RO personnel indicated that the Veteran was phoned to see if he could attend the travel board hearing on July 9, 2012 but he refused to answer questions regarding his identification.  His representative was again contacted for assistance.  In another Report of General Information also dated July 6, 2012, RO personnel indicated that the Veteran was phoned in the presence of his representative and three attempts went unanswered.  The file was certified and transferred to the Board on July 16, 2012.  

The Veteran was never notified by mail with regard to the scheduling of his travel board hearing as required by VA regulations.  Additionally, there is no evidence that the Veteran has withdrawn his request for a Board hearing on either of the issues that remain in appellate status.  Moreover, the two issues currently before the Board are inextricably intertwined.  Hence, they must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Consequently, the Board finds that a hearing must be rescheduled and notice sent to the Veteran at his current address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011).  

The Veteran is hereby advised that it is his responsibility to cooperate in the development of the case.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76 (2011).  A copy of the notification letter must be placed in the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

